Citation Nr: 1008028	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied service connection for major 
depressive disorder.  In March 2006, this matter was remanded 
by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
July 2009.  To aid in adjudication, any subsequent VA medical 
records should be obtained.  In addition, in March 2006 the 
Board requested that the RO obtain VA treatment records from 
VA Medical Centers (VAMCs) and satellite clinics in Ponce, 
Mayaguez, and Arecibo dated since 1980.  In March 2007, the 
VAMC in Ponce indicated that there was no record of the 
Veteran's treatment at their center.  In June 2007, a request 
for records from the Arecibo clinic was returned as 
undeliverable, however no second request was made with a 
correct mailing address.  In addition, it appears that 
treatment records from the Mayaguez clinic have not been 
requested or obtained.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, VA treatment records from clinics in Mayaguez 
and Arecibo remain outstanding and should be obtained.

Next, it appears that the Veteran is in receipt of benefits 
from the Social Security Administration (SSA).  Since the SSA 
decision and the records upon which that grant of benefits 
was based are not included in the claims folder and may be 
relevant to the claim on appeal, those records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).

Finally, while a copy of the December 2008 mental disorders 
examination has been associated with the claims file, some of 
the text from the report is missing.  On remand, a complete 
copy of that examination report should be obtained.

The Veteran claims that he has major depression that is 
related to his service.  The service medical records include 
a November 1969 report that indicates that the Veteran had a 
history of periodic episodes of depression and emotional 
outbursts since he was twelve years of age.  He was diagnosed 
with an emotionally unstable personality.  A December 1969 
commander's evaluation indicates that the Veteran was a 
danger to himself and to others and he was recommended for 
discharge from service.  In January 1970, the Veteran was 
diagnosed with an acute severe psychotic reaction and a pre-
existing chronic personality disorder.  A February 1970 
separation examination reflects a diagnosis of psychotic 
reaction in remission manifested by bizarre behavior and a 
religious preoccupation.

The Veteran underwent a VA mental disorders examination in 
October 2003 at which time he was diagnosed with major 
depressive disorder.  The examiner opined that the Veteran's 
major depressive disorder was precipitated by a 
cerebrovascular accident (CVA) two years prior and was not 
related to his service.  On VA mental disorders examination 
in December 2008, the Veteran was diagnosed with a mood 
disorder with major depressive disorder that was not caused 
by or a result of a psychotic reaction, anxiety state, or an 
emotionally unstable personality treated in service.  The 
rationale provided was that the Veteran suffered from 
depressive symptoms secondary to the late effects or 
residuals of a CVA in 2002.  Since the Veteran has been 
diagnosed with several psychiatric disorders, this remand 
will allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of psychiatric symptomatology during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current psychiatric disorder to 
his active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
on remand should specifically reconcile the opinion with the 
October 2003 and December 2008 VA opinions and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment from 
VAMCs and satellite clinics in Mayaguez 
and Arecibo since 1980 and additional 
records dated since July 2009.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts 
to obtain them would be futile.  In the 
event that it is determined that the 
records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Obtain a complete and legible copy of 
the December 2008 mental disorders 
examination report and associate the 
report with the claims file.

3.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the October 2003 and December 2008 VA 
opinions.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose all current psychiatric 
disorders, including major depression.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including major depression, pre-existed 
the Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
major depressive disorder, the examiner 
should opine as to whether it is at 
least as likely as not (50 percent or 
more probability) that each psychiatric 
disorder was incurred in or is due to 
or the result of the Veteran's service, 
was present during his service, or is 
related to the personality disorder and 
acute pscyhotic reaction with with 
which he was diagnosed in service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

